 

 



Exhibit 10.1

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
effective as of March March 27, 2013 (the “Amendment Date”), is by and among
precision aerospace components, inc., a Delaware corporation (“Parent”),
Freundlich supply company, inc., a Delaware corporation, tiger-tight corp., a
Delaware corporation, AERO-MISSILE COMPONENTS, INC. (formerly Apace Acquisition
I, Inc.), a Delaware corporation and CREATIVE ASSEMBLY SYSTEMS, INC., (formerly
Apace Acquisition II, Inc.), a Delaware corporation (each a “Borrower” and
together with Parent, each an “Obligor” and collectively “Obligors”), the
lenders from time to time party to this Agreement (together with their
respective successors and permitted assigns, each individually a “Lender” and
collectively the “Lenders”) and NEWSTAR BUSINESS CREDIT, LLC, a Delaware limited
liability company, as administrative agent (in such capacity, the
“Administrative Agent”), as follows:

 

RECITALS:

 

A.          Obligors, Lenders and Administrative Agent are parties to the
certain Loan and Security Agreement dated as of May 25, 2012, as amended by the
First Amendment to Loan and Security Agreement dated as of July 27, 2012 and the
Second Amendment to Loan and Security Agreement dated as of September 28, 2012
(as may be further amended, modified, extended or renewed from time to time,
“Loan Agreement”).

 

B.          Obligors have requested Administrative Agent and the Lenders to
amend the Loan Agreement in certain respects, and Administrative Agent and the
Lenders are willing to do so, subject to the terms provided by this Amendment

 

NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1
Definitions

Section 1.1             Definitions. Terms defined by the Loan Agreement and not
otherwise defined herein shall have the same meanings as are prescribed by the
Loan Agreement.

ARTICLE 2
Amendment

 

Section 2.1             Amendment to Section 10.14(b). Effective as of the
Amendment Date, Section 10.14(b) of the Loan Agreement is hereby amended and
restated to read as follows:

 

(b) Leverage Ratio for Parent and its Subsidiaries of the end of any Fiscal
Month, shall not be greater than the amount specified for such date as follows:

Date Maximum Leverage Ratio February 28, 2013 3.72 to 1.0 March 31, 2013 3.61 to
1.0

 

 

 

 



 

 

 

Date Maximum Leverage Ratio     April 30, 2013 3.51 to 1.0 May 31, 2013 3.47 to
1.0 June 30, 2013 3.50 to 1.0 July 31, 2013 3.47 to 1.0 August 31, 2013 3.42 to
1.0 September 30, 2013 3.44 to 1.0

October 31, 2013

November 30, 2013

December 31, 2013

January 31, 2014

3.28 to 1.0

3.18 to 1.0

2.95 to 1.0

2.95 to 1.0

February 28, 2014

March 31, 2014

April 30, 2014

May 31, 2014

June 30, 2014

July 31, 2014

August 31, 2014

September 30, 2014

October 31, 2014

November 30, 2014

December 31, 2014

January 31, 2015

2.95 to 1.0

2.95 to 1.0

2.95 to 1.0

2.95 to 1.0

2.50 to 1.0

2.50 to 1.0

2.50 to 1.0

2.50 to 1.0

2.50 to 1.0

2.50 to 1.0

2.50 to 1.0

2.05 to 1.0

February 28, 2015

March 31, 2015

April 30, 2015

2.05 to 1.0

2.05 to 1.0

2.05 to 1.0

Last day of each Fiscal Month thereafter 2.05 to 1.0    

Section 2.1             Amendment to Section 10.14(c). Effective as of the
Amendment Date, Section 10.14(c) of the Loan Agreement is hereby amended and
restated to read as follows:

 

(c) Tangible Net Worth, determined for Parent and its Subsidiaries as of the end
of any Fiscal Month, shall not be less than the amount specified with respect to
such Fiscal Month as follows:

Date Minimum Tangible Net Worth February 28, 2013 $3,500,000 March 31, 2013
$3,600,000 April 30, 2013 $3,650,000 May 31, 2013 $3,725,000 June 30, 2013
$3,800,000 July 31, 2013 $3,900,000 August 31, 2013 $4,050,000 September 30,
2013 $4,150,000

October 31, 2013

November 30, 2013

December 31, 2013

January 31, 2014

$4,300,000

$4,450,000

$4,600,000

$4,725,000

Last day of each Fiscal Month thereafter $4,725,000

 

  

 

 



ARTICLE 3
Limited Waiver

 

Section 3.1             Stated Events of Default. Borrower failed to comply with
the requirements of Section 10.14(b) (maximum Leverage Ratio) and Section
10.14(c) (minimum Tangible Net Worth) of the Loan Agreement, in each case for
the test dates December 31, 2012 and January 31, 2013. Each such instance of
non-compliance constituted and Event of Default under Section 11.1(c)(i) of the
Loan Agreement (collectively, the “Stated Events of Default”).

 

Section 3.2 Limited Waiver. Subject to the terms of this Agreement, Agent and
the Lenders hereby waive the Stated Events of Default, provided, that such
waiver is expressly limited as provided herein and shall not constitute a
consent to non-compliance with the requirements of Section 10.14 of the Loan
Agreement for any other period, or with any other requirement of the Loan
Agreement.

 

Section 3.3 Reservation. Except as expressly provided by Section 3.2 of this
Amendment, nothing in this Amendment constitutes a waiver of the requirements of
any provision of the Loan Agreement or of any Default or Event of Default other
than the Stated Events of Default (defined in Section 3.1 of this Amendment),
and Administrative Agent and the Lenders reserve the right to require strict
compliance with all requirements of the Loan Agreement, including without
limitation the requirements of Section 10.14 thereof in all other respects.

 

ARTICLE 4 

Conditions

Section 4.1             Conditions Precedent. The effectiveness of Article 2 of
this Amendment is subject to the satisfaction of the following conditions
precedent:

(a)                the representations and warranties contained herein and in
all other Loan Documents, as amended hereby, shall be true and correct in all
material respects as of the date hereof as if made on the date hereof, except
for such representations and warranties limited by their terms to a specific
date;

 

(b)               after giving effect to this Amendment, no Default or Event of
Default shall be in existence;

(c)                Obligors shall have delivered to Administrative Agent an
executed copy of this Amendment, in form and substance satisfactory to
Administrative Agent;

(d)               all proceedings taken in connection with the transactions
contemplated by this Amendment and all documentation and other legal matters
incident thereto shall be satisfactory to Administrative Agent; and

 

(e)                Obligors shall have paid to Lender the fee required by
Section 3.2.

 



 

 

 

Section 4.2             Amendment Fee. Subject to the terms of the Loan
Agreement, in consideration of this Amendment, Obligors jointly and severally
agree to pay to Administrative Agent, for the account of the Lenders, an
amendment fee in the amount of $6,500, which amount shall be payable on the
Amendment Date.

ARTICLE 5
Ratifications, Representations and Warranties

Section 5.1             Ratifications. The terms and provisions set forth in
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Loan Agreement and, except as expressly modified and superseded
by this Amendment, the terms and provisions of the Loan Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. Obligors, Administrative Agent and the Lenders agree that the Loan
Agreement as amended hereby and the other Loan Documents shall continue to be
legal, valid, binding, and enforceable in accordance with their respective
terms.

Section 5.2             Representations and Warranties. Each Obligor hereby
represents and warrants to Administrative Agent and Lenders that (a) the
execution, delivery, and performance of this Amendment and any and all other
Loan Documents executed and/or delivered in connection herewith have been
authorized by all requisite action on the part of such Obligor and will not
violate the governing documents of such Obligor and (b) after giving effect to
this Amendment, (i) the representations and warranties contained in the Loan
Agreement, as amended hereby, and the other Loan Documents are true and correct
on and as of the date hereof as though made on and as of the date hereof (except
to the extent that such representations and warranties were expressly made only
in reference to a specific date), (ii)  no Default or Event of Default has
occurred and is continuing, and (iii) Obligors are in full compliance with all
covenants and agreements contained in the Loan Agreement, as amended hereby, and
the other Loan Documents.

ARTICLE 6
Other Agreements

Section 6.1             Survival of Representations and Warranties. All
representations and warranties made in this Amendment or any other Loan Document
delivered in connection with this Amendment shall survive the execution and
delivery of this Amendment.

Section 6.2             Reference to Loan Agreement. Each of the Loan Documents,
including the Loan Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Loan Agreement as amended hereby, are hereby
amended so that any reference in such Loan Documents to the Loan Agreement shall
mean a reference to the Loan Agreement as amended hereby.

Section 6.3             Severability. Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

Section 6.4             Successors and Assigns. This Amendment is binding upon
and shall inure to the benefit of Obligors, Lenders and Administrative Agent and
their respective successors and assigns, except Obligors may not assign or
transfer any of its respective rights or obligations hereunder without the prior
written consent of Administrative Agent.

Section 6.5             Counterparts. This Amendment may be executed in one or
more counterparts, and on telecopy counterparts each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

 

 

 

 

Section 6.6             Ratification. Each Obligor reaffirms its obligations
under each of such Loan Documents, as amended hereby, and agrees that each of
the Loan Documents, as amended hereby, remains in full force and effect and is
hereby ratified and confirmed.

Section 6.7             Headings. The headings, captions, and arrangements used
in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.

Section 6.8           Waiver and Release. In consideration of this agreement,
each Obligor represents and warrants that, as of the date hereof, there are no
offsets, defenses or counterclaims against or in respect of its obligations
under the Loan Documents and each Obligor hereby releases and discharges
Administrative Agent and each Lender and their respective agents, employees,
successors and assigns, of and from all claims, actions, causes of action,
damages, costs, expenses and liabilities, known or unknown, fixed, contingent or
conditional, at law or in equity, in connection with the Loan Documents or any
transactions or acts in connection therewith, in each case existing on or before
the date of this Agreement, which such Obligor may have against any such Person,
irrespective of whether any such claims, actions, causes of action, damages,
costs, expenses or liabilities are based on contract, tort or otherwise.

Section 6.9             Entire Agreement. This Amendment embodies the final,
entire agreement among the parties hereto relating to the subject matter hereof
and supersedes any and all prior agreements, written or oral, relating to the
subject matter of this Amendment. This Amendment may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties.

 

SIGNATURES FOLLOW

REMAINDER OF PAGE BLANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment effective as of the date first written above.

 

OBLIGORS:

 

precision aerospace components, inc.

 

 

By: ________________________________________

Name: Andrew S. Prince

Title: President, Chief Executive Officer and Treasurer

 

 

Freundlich supply company, inc.

 

 

By: ________________________________________

Name: Andrew S. Prince

Title: Chief Executive Officer and Treasurer

 

 

tiger-tight corp

 

 

By: ________________________________________

Name: Andrew S. Prince

Title: Chief Executive Officer and Treasurer

 

 

AERO-MISSILE COMPONENTS, INC.

(formerly Apace Acquisition I, Inc.)

 

 

By: ________________________________________

Name: Andrew S. Prince

Title: Chief Executive Officer and Treasurer

 

 

CREATIVE ASSEMBLY SYSTEMS, INC.

(formerly Apace Acquisition II, Inc.)

 

 

By: ________________________________________

Name: Andrew S. Prince

Title: Chief Executive Officer and Treasurer

 

 

 

 



 

ADMINISTRATIVE AGENT:

 

NEWSTAR BUSINESS CREDIT, LLC

as Administrative Agent

 

 

By: ________________________________________

Name: Greg Gentry

Title: Senior Vice President

 

 

LENDERS:

 

NEWSTAR BUSINESS CREDIT, LLC, as servicer for and on behalf of the Lenders and
as servicer for and on behalf of the Swing Lender

 

 

By: ____________________________________________

Name:__________________________________________

Title: ___________________________________________

 

 

 



 

 

 